ACCEPTED
                                                                                          04-15-00480-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                      8/7/2015 7:32:00 AM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK




                    No. 04-15-00480-CV                                    FILED IN
                      __________________________________________   4th COURT OF APPEALS
                                                                    SAN ANTONIO, TEXAS
                  IN THE COURT OF APPEALS OF TEXAS                 08/07/15 7:32:00 AM
                      FOURTH JUDICIAL DISTRICT                       KEITH E. HOTTLE
                         SAN ANTONIO, TEXAS                                Clerk
                      __________________________________________


              LIBERTY SPORT AVIATION, L.P.,
                                  Appellant,
                                        vs.
                TEXAS HILL COUNTRY BANK,
                                   Appellee.
              __________________________________________
       FROM THE 216TH JUDICIAL DISTRICT, KENDALL COUNTY,
    CAUSE NO. 14-314/14-314A, HON. KEITH WILLIAMS, PRESIDING
              __________________________________________
    APPELLANTS’ UNOPPOSED MOTION TO CONSOLIDATE
                      APPEALS


To the Honorable Court:

     This appeal arises from the entry of a summary judgment

motion that was then severed into a separate cause of action. The

original cause of action was numbered 14-314. After the severance

order was entered and motion for new trial was filed, the trial court

assigned a new cause number to the severed cause of action (14-

314A). In an abundance of caution, Appellant Liberty Sport Aviation

L.P. filed a notice of appeal in both causes and, as a result, this
Court docketed two appeals, not one (04-15-00479-CV and 04-15-

480-CV). Although two appellate numbers were docketed, there will

be only one appeal: a challenge to the trial court’s summary

judgment order that was later severed into a separate cause. Thus,

for purposes of judicial efficiency and to remedy the error, Appellant

requests this Court consolidate the appeals. Appellee is unopposed

to this Motion.

                                  Respectfully submitted,

                                  KELLER STOLARCZYK, PLLC
                                  234 West Bandera Road #120
                                  Boerne, Texas 78006
                                  Tele: 830.981.5000
                                  Facs: 888.293.8580

                                  /s/Kimberly S. Keller
                                  Kimberly S. Keller
                                  SBN: 24014182
                                  kim@kellsto.com

                                  COUNSEL FOR APPELLANT




                                  2
           CERTIFICATE OF CONFERENCE & SERVICE

      I certify that on August 6, 2015, co-counsel Jonathan Cluck

conferred with counsel for Appellee (Mr. Maguire) and was informed

Appellee is unopposed to this Motion. On August 7, 2015, this

Motion to Consolidate was served on those individuals listed below

via this Court’s e-filing system, facsimile, and/or email:

                         M. Patrick Maguire
                         945 Barnett Street
                        Kerrville, Texas 78028

                      William Michael Childers
                 222 Sidney Baker South, Suite 630
                       Kerrville, Texas 78028

                                   /s/Kimberly S. Keller
                                   Kimberly S. Keller




                                   3